EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caleb Schmitt on 20 July 2022.

The application has been amended as follows: 
Claim 11, lines 9-10:
“…first predictive model is developed using one or more machine learning algorithms

Claim 14, line 1:
“The method of claim 11 

Claim 19, lines 11-12:
“…machine learning algorithms

Claim 26, line 1:
“The system of claim 19 


Reasons for Allowance
Claims 1, 2, 4-6, 8-12, 14, 15, 17-20, 22-24, 26 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments (see pp. 9-10) regarding the prior art references failing to teach or suggest the claim limitations “developing, using the one or more machine learning algorithms, a second predictive model for selecting one or more chemical additives to add to the hydrocarbon composition based on the determined wax risks; mitigating one or more of the determined wax risks by introducing the one or more chemical additives…” are persuasive. Jin, the primary reference relied upon in the previous office action, is not directed to addition of chemical additives to mitigate wax risks, but rather achieves wax risk mitigation by making a pigging plan, i.e. is a mechanical process as argued by Applicant.
With respect to the modifying references, Prasad discloses chemical treatment to mitigate performance degradation (see col. 2, lines 37-41), but does not explicitly disclose chemical additives specifically for mitigating wax deposition. The office relied upon Solomon for evidence that use of additives is known in the art for wax deposition mitigation (see Abstract; [0002]).
However, the references, considered together, fail to fully teach and/or suggest the claimed embodiment, as amended, which entails developing a second predictive model for selecting one or more chemical additives based on the determined wax risks and mitigating the was risks by introducing the one or more chemical additives. For these reasons, the claims are considered to define a patentable invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772